UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


GEORGE GRIGSBY,                                )
                                               )
                       Petitioner,             )
                                               )
       v.                                      )       Civil Action No. 12-1672 (EGS)
                                               )
JUDGE MARY THOMAS,                             )
                                               )
                       Respondent.             )


                                     MEMORANDUM OPINION



       This matter comes before the Court upon review of George Grigsby’s pro se “Petition for

Writ of Habeas Corpus Pursuant to 28 USC 2241, 2254.” Petitioner is challenging “THE

DECISION OF JUDGE MARY MAXWELL OR JUDE THOMAS OF THE CIRCUIT COURT

OF COOK COUNTY ILLINOIS TO PLACE HIM IN A MENTAL INSTITUTION WITHOUT

A GRAND JURY INDICTMENT.” Pet. at 1 (emphasis in original).


       It is unclear whether the petitioner currently is in custody for purposes of habeas relief.

See 28 U.S.C. § 2241(c) (requiring some form of custody as the basis for seeking habeas relief).

Assuming that the petitioner is currently in custody, his recourse lies in the judicial district

having personal jurisdiction over his immediate custodian. Rumsfeld v. Padilla, 546 U.S. 426,

434-35 (2004); Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998) (citing Chatman-Bey v.

Thornburgh, 864 F.2d 804, 810 (D.C. Cir. 1988)). And, “a district court may not entertain a

habeas petition involving present physical custody unless the respondent custodian is within its

territorial jurisdiction.” Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004).



                                                   1
Neither the petitioner nor his custodian are located in the District of Columbia, and this Court,

therefore, cannot entertain this petition. Accordingly, the petition will be denied and this case

will be dismissed. An Order is issued separately.




                              Signed:         EMMET G. SULLIVAN
                                              United States District Judge

                              Dated:          November 5, 2012




                                                 2